Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. Applicant has modified claims 1 to incorporate the elements of claims 2 and 8, and modified claim 14 to incorporate the elements of 16 and 17. Applicant appears to argue that the Oh reference does not teach the limitations of these independent claims as now presented. Examiner respectfully disagrees. 
First, Applicant argues that Oh does not teach “the light emitted by the display unit goes through the second substrate and the first substrate sequentially.” Examiner respectfully submits that the light from the display 130 is produced within the housing 110, and therefore, would first pass through the hollowed portion of the housing 110, and then sequentially pass through the cover window 120. Applicant’s FIG. 11 illustrates a similar structure in which the display 200 is placed within the same plane as the second substrate 500, and the light produced from the display would pass through the second substrate 500 and first substrate 400 sequentially.  Applicant argues that the housing portion 110 is not transparent, however, no such requirement is necessary for light to pass through a hollowed-out space of a structure such as that of the housing 110, and furthermore, no such transparency has been claimed. Therefore, Examiner respectfully submits that this claim limitation has been taught by the reference. 
Second, Applicant argues the that Oh does not teach a spacer layer. However, as clearly described in the rejection below, Examiner respectfully submits the sidewall structure 113 of the housing 110 of Oh as illustrated in FIG. 2 and 8 clearly functions as a spacing layer for spacing the bottom portion of the housing from the cover window 120. Applicant appears to be arguing that the . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is objected to because of the following informalities:  The elements of claim 2 have been incorporated into claim 1.  The subtle distinction between claim 2 and the amendment to claim 2 is the limitation “and/or” which has been removed in the amendments. As claim 2 stands, the “and/or” limitation would further broaden the scope, and therefore, would render claim 2 an improper dependent claim (see 35 U.S.C. 112, 4th Paragraph). Examiner respectfully submits that it doesn’t appear that Applicant intended on such a dependency since all claims previously depending from claim 2 have , appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 found in FIGS. 11 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0177160 A1 (hereinafter “Oh”).

Regarding claim 1, Oh discloses a pressure sensing display module (see generally electronic device of FIGS. 1 and 8-11 with display module 130 and force sensing panel 240 described at [0087]), having a display area (see at least FIGS. 8 and 9 center portion serving as the display area of the electronic device where the display module 130 resides and as described at least at [0041]-[0050]) and a wiring area surrounding a periphery of the display area (see at least the region corresponding with the force sensor 240 being the wiring area as shown in FIGS. 8 and 9 with electrodes as arranged in the peripheral around the center hole 240s where the display area exists as illustrated in FIG. 9 and described at [0087]-[0094]), the pressure sensing display module comprising: 
a force sensitive unit provided in the wiring area (see at least FIG. 9 illustrating force sensing panel 240 with electrode part 241 described at [0087]-[0093]); and 
a display unit  (see at least FIG. 8 with display module 130 described at least at [0087] and [0040]-[0044]) provided corresponding to the display area (see at least FIG. 8 as illustrating the display 130 positioned within the display area as denoted in FIGS. 8 and 9 and the hole 240s described at [0087]-[0089]), 
wherein information generated by the display unit is displayed on the display area (see at least FIGS. 2 and 8 with images produced by display 130 being visible through the cover window 120 as [0039]-[0044])
a first substrate (see at least cover window 120 described at least at [0038] and FIGS. 2 and 8) and a second substrate (see at housing 110 described at least at [0037] and illustrated in FIGS. 2 and 8, this housing portion ), wherein the force sensitive unit is located between the first substrate and the second substrate (see at least 240 of FIG. 8 and 241 of FIG. 9, which is placed between 120 and 110’s portions 111 and 113 as described at [0087]), light emitted by the display unit goes through the second substrate and the first substrate sequentially (see at least FIGS. 2 and 8 with cover window 120 being transparent for light emitted by display 130 to be visible to a user described at [0037]-[0042], all light produced by the display 130 would need to go through the hollowed section of housing 110 and then go through window 120); and
a spacer layer located between the first substrate and the second substrate (see at least FIGS. 2 and 8 with receiving space of the housing 110 described at least at [0040], specifically sidewall 113                                                                                                                                                                                                                                                                                                                               for the housing 110, although not explicitly a separate layer, it would be obvious to one of ordinary skill that such a sidewall could be formed independently from the other portions of the housing, or manufactured using a different material based on the commonly understood manufacturing constraints and design choices), wherein the spacer layer defines a hollow area corresponding to the display area (see at least [0040] and FIGS. 2 and 8 describing this hollow space as receiving the display module), the force sensitive unit is located on a side of the second substrate adjacent to the first substrate (see at least placement of force sensing panel 240 placed between adjacently facing sides of substrate 120 and substrate 110, specifically stepped portion 115 as illustrated), and a thickness of the spacer layer is greater than a thickness of the force sensitive unit (see at least FIG. 8 and [0040] describing the receiving space and the height of the sidewall 113 of the housing 110 which is clearly thicker than the space between the cover 120 and of the stepped portion 115).


Regarding claim 2 (see objection above), Oh discloses the pressure sensing display module according to claim 1, further comprising 
a first substrate (see at least cover window 120 described at least at [0038] and FIGS. 2 and 8) and a second substrate (see at housing 110 described at least at [0037] and illustrated in FIGS. 2 and 8), wherein the force sensitive unit is located between the first substrate and the second substrate (see at least 241 of FIG. 8 placed between 120 and 110’s portions 111 and 113 as described at [0087]), light emitted by the display unit goes through the second substrate and/or the first substrate sequentially (see at least FIG. 8 with cover window 120 being transparent for light emitted by display 130 to be visible to a user described at [0037]-[0042]).

Regarding claim 3, Oh discloses the pressure sensing display module according to claim 2 (see above), wherein the display unit is located below the first substrate and the second substrate (see at least FIG. 8 illustrating display 130 between cover window 120 and housing 110).

Regarding claim 4, Oh discloses the pressure sensing display module according to claim 2 (see above), wherein the display unit is located inside the second substrate (see at least FIG. 8 illustrating the display 130 is embedded within the recesses of the housing 110), or, the display unit is located on a side of the second substrate adjacent to the first substrate.

5, Oh discloses the pressure sensing display module according to claim 2 (see above), wherein the first substrate is a flexible substrate, such that pressure is transmitted from the first substrate to the force sensitive unit (see at least [0039] with [0051] describing impact absorption by the cover window 120 and force sensing panel 240 of FIG. 8 described at [0104]).


Regarding claim 9, Oh discloses the pressure sensing display module according to claim 8 (see above), wherein the first substrate is provided with an ink shielding layer on a side thereof adjacent to the second substrate (see at least FIGS. 9 and 10 illustrating the substrate 240b described at [0091[ which would correspond to placement on one side of the cover 120 (i.e., first substrate) which faces the housing 110 (second substrate); the shielding layer corresponds to the force sensitive unit and is configured to shield the force sensitive unit (see at least FIG. 10 illustrating the substrate shielding the electrodes of the force sensing unit 241-1 and 241-2).

Regarding claim 10, Oh discloses the pressure sensing display module according to claim 9 (see above), wherein a sum of the thickness of the force sensitive unit and a thickness of the ink shielding layer is less than the thickness of the spacer layer  (see at least FIG. 8 and [0040] describing the receiving space of the housing 110 which is clearly thicker than the space between the cover 120 and of the stepped portion 115 which houses the force sensing panel 240), and a gap is formed between the force sensitive unit and the ink shielding layer (See at least FIG. 10 and [0093] illustrating AG or air gap between 240b and the electrodes 241-1 and 242-2).

Regarding claim 11, Oh discloses the pressure sensing display module according to claim 1 (see above), wherein a plurality of force sensitive units are ring-shaped and distributed in the wiring area at intervals (see at least FIGS. 8 and 9 illustrating the force sensitive unit 240 and 241 with a ring-shaped distribution as described at [0089]-[0094]).

Regarding claim 14, Oh discloses a panel (see at least FIG. 8 with rear cover 150 described at [0054]), comprising a button (see at least FIGS. 2 and 8 with up-down direction of the cover window 120 with the impact absorbing member 121 functioning as a button described at least at [0039]), the button comprising a pressure sensing display module (see generally electronic device of FIGS. 1 and 8-11 with display module 130 and force sensing panel 240 described at [0087]), the pressure sensing display module having a display area (see at least FIGS. 8 and 9 center portion serving as the display area of the electronic device where the display module 130 resides and as described at least at [0041]-[0050])  and a wiring area surrounding a periphery of the display area (see at least the region corresponding with the force sensor 240 being the wiring area as shown in FIGS. 8 and 9 with electrodes as arranged in the peripheral around the center hole 240s where the display area exists as illustrated in FIG. 9 and described at [0087]-[0094]), the pressure sensing display module comprising: a force sensitive unit provided in the wiring area (see at least FIG. 9 illustrating force sensing panel 240 with electrode part 241 described at [0087]-[0093]); and a display unit (see at least FIG. 8 with display module 130 described at least at [0087] and [0040]-[0044]) provided corresponding to the display area (see at least FIG. 8 as illustrating the display 130 positioned within the display area as denoted in FIGS. 8 and 9 and the hole 240s described at [0087]-[0089]), wherein information generated by the display unit is displayed on the display area  (see at least FIGS. 2 and 8 with images produced by display 130 being visible through the cover window 120 as [0039]-[0044]), and when the pressure sensing display module senses that the force sensitive unit is pressed, the button is selectively activated (see generally [0004]-[0006] describing resistive input known in the art, further FIGS. 2 and 8 describing detection of force .
a first substrate (see at least cover window 120 described at least at [0038] and FIGS. 2 and 8) and a second substrate (see at housing 110 described at least at [0037] and illustrated in FIGS. 2 and 8, this housing portion ), wherein the force sensitive unit is located between the first substrate and the second substrate (see at least 240 of FIG. 8 and 241 of FIG. 9, which is placed between 120 and 110’s portions 111 and 113 as described at [0087]), light emitted by the display unit goes through the second substrate and the first substrate sequentially (see at least FIGS. 2 and 8 with cover window 120 being transparent for light emitted by display 130 to be visible to a user described at [0037]-[0042], all light produced by the display 130 would need to go through the hollowed section of housing 110 and then go through window 120); and
a spacer layer located between the first substrate and the second substrate (see at least FIGS. 2 and 8 with receiving space of the housing 110 described at least at [0040], specifically sidewall 113                                                                                                                                                                                                                                                                                                                               for the housing 110), wherein the spacer layer defines a hollow area corresponding to the display area (see at least [0040] and FIGS. 2 and 8 describing this hollow space as receiving the display module), the force sensitive unit is located on a side of the second substrate adjacent to the first substrate (see at least placement of force sensing panel 240 placed between adjacently facing sides of substrate 120 and substrate 110, specifically stepped portion 115 as illustrated), and a thickness of the spacer layer is greater than a thickness of the force sensitive unit (see at least FIG. 8 and [0040] describing the receiving space and the height of the sidewall 113 of the housing 110 which is clearly thicker than the space between the cover 120 and of the stepped portion 115).
However, Oh fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Oh because Oh expressly teaches combining elements from various embodiments (see Oh at least at [0122]-[0125]).

Regarding claim 15, Oh discloses the panel according to claim 14 (see above), wherein the wiring area and the display area are located in a non-edge area of the panel (see at least FIGS. 2 and 8 illustrating both display and wiring area surrounded at least partially by the housing 110 as illustrated, therefore, both the display 130 and wiring area 240 are not at the edge of the panel).

Regarding claim 21, Oh discloses the pressure sensing display module according to claim 1 (see above), further comprising the second substrate being spaced from the force sensitive unit such that the second substrate does not contact the force sensitive unit in the absence of force applied to the first substrate (see at least FIGS. 7 with the force sensing structure 140 being placed in a section below the display and at [0080]-[0082]).
Regarding claim 22, it is similar in scope to claim 21 above, and therefore, claim 22 is similarly analyzed and rejected as claim 21. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0177160 A1 (hereinafter “Oh”) in view of Livingston et al., US 2010/0259497 A1 (hereinafter “Livingston”).
Regarding claim 6, Oh discloses the pressure sensing display module according to claim 2 (see above). 
However, Oh does not explicitly disclose further comprising a decorative layer provided on a side of the first substrate adjacent to the second substrate, wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern.
In the same field of endeavor, Livingston discloses further comprising a decorative layer provided on a side of the first substrate adjacent to the second substrate (See at least FIGS. 1-5 with , wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern (see at least FIGS. 1 and 5 illustrating the display buttons with a pattern indicating the information as described at [0020]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display of Oh to incorporate the decorative layer as disclosed by Livingston because the references are within the same field of endeavor, namely, touch input devices with displays. The motivation to combine these references would have been to improve visibility on a display for certain indicia (see Livingston at least at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 7, Oh discloses the pressure sensing display module according to claim 2 (see above).
 However, Oh does not explicitly disclose further comprising a decorative layer provided inside the first substrate, wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern.
In the same field of endeavor, Livingston discloses further comprising a decorative layer provided inside the first substrate (See at least FIGS. 1-5 with decorative backlight mask 22 as illustrated in FIG. 3 with mask 22 being placed inside layers 12 and 24 serving as one layer and described at least at [0016]-[0022]), wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern (see at least FIGS. 1 and 5 illustrating the display buttons with a pattern indicating the information as described at [0020]).
.


Claims 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0177160 A1 (hereinafter “Oh”) in view of Okada et al., US 6,841,743 B2 (hereinafter “Okada”).
Regarding claim 12, Oh discloses the pressure sensing display module according to claim 2 (see above), wherein the force sensitive unit comprises a first resistor surrounding the display area (see at least FIGS. 8-9 with 241 described at [0089]-[0094]). 
However, Oh does not explicitly disclose a second resistor that is ring- shaped and arranged on an outer side of the first resistor away from the display area.
In the same field of endeavor, Okada discloses two resistance based circular input device wherein the second resistor that is ring- shaped and arranged on an outer side of the first resistor (see at least FIGS. 3 and 7 illustrating a plurality of concentric ring-shaped conductive portions in conjunction with the resistive layer with a center space therein; in FIG. 3, outer conductive layer 22B sits further away from the center as described at col. 3 lines 10-18) away from the display area (in the combination of references the second ring would be farther from the center where the display would be).  
 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Oh to incorporate the dual ring-shaped resistance input device as 

Regarding claim  13, Oh in view of Okada discloses the pressure sensing display module according to claim 12 (see above), wherein the first substrate is provided with an ink shielding layer on a side thereof adjacent to the second substrate(see Oh at least FIGS. 9 and 10 illustrating the substrate 240b described at [0091] which would correspond to placement on one side of the cover 120 (i.e., first substrate) which faces the housing 110 (second substrate)), the ink shielding layer comprises a first ink layer corresponding to the first resistor and a second ink layer corresponding to the second resistor (See Oh at least at FIGS. 9 and 10, and at least at [0091] it would be obvious to one of ordinary skill to produce multiple shielding layers corresponding to the resistors for the commonly understood benefits of improved manufacturing and adequate shielding of the resistors).

Regarding claim 18, it is similar in scope to claim 12 above; therefore, claim 18 is similarly analyzed and rejected as claim 12. 

Regarding claim 19, Oh in view of Okada discloses the panel according to claim 18 (see above), wherein when a resistance change rate of the first resistor is greater than a resistance change rate of the second resistor (see at least Okada FIGS. 4A-4B and FIGS. 8A-8C illustrating various forces required to engage the various resistive elements as described at least at col. 3 lines 66-end and col. 4, lines 1-13 further at col. 5, lines 62-end and col. 6, lines 1-34), and when the resistance change rate of the first resistor is greater than a critical threshold value, the button is activated (see at least Okada FIGS. 4A-4B and FIGS. 8A-8C illustrating various forces required to engage the various resistive elements as described at least at col. 3 lines 66-end and col. 4, lines 1-13 further at col. 5, lines 62-end and col. 6, lines 1-34; noting that the force inputted would serve as the critical threshold value needed to activate the button).

Regarding claim 20, Oh in view of Okada discloses the panel according to claim 18 (see above), wherein when a resistance change rate of the first resistor is less than a resistance change rate of the second resistor, the button is turned off or deactivated (see at least Okada FIGS. 4A-4B and FIGS. 8A-8C illustrating various forces required to engage the various resistive elements as described at least at col. 3 lines 66-end and col. 4, lines 1-13 further at col. 5, lines 62-end and col. 6, lines 1-34; generally describing activation and deactivation therein). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623